Citation Nr: 0804621	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to February 1969 and from November 1977 to 
October 1991.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 determination 
letter rating decision by the Waco Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied a rating 
in excess of 10 percent rating for tinnitus.  

On his January 2006 Form 9, the veteran indicated that he 
desired to have a Central Office hearing before a member of 
the Board.  The veteran did not appear for his August 2006 
Central Office hearing and has not requested that another 
hearing be rescheduled. 


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (Code) 6260; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1998, service connection for tinnitus was granted and 
assigned a 10 percent evaluation, effective January 14, 1997.  
In July 2005, the veteran filed an increased rating claim for 
his bilateral tinnitus, specifically requesting a 10 percent 
evaluation for each ear.  In an August 2005 determination 
letter, the RO denied an increase rating on the basis that 
there was no entitlement to this benefit under the law.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 
6260, which was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head. 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, note 2 (2007).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre- 
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. at 1349- 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

However, in this case, the veteran filed a claim seeking an 
increased rating for his bilateral tinnitus in July 2005.  As 
such, the only version of Diagnostic Code 6260 that applies 
in this case is the current one which expressly prohibits the 
assignment of separate ratings for each ear affected by 
tinnitus.  Therefore, the veteran's claim for an evaluation 
in excess of 10 percent rating for service-connected tinnitus 
must be denied.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts is dispositive in a matter. 
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

As the tinnitus is rated at the maximum schedular rating, the 
remaining matter for the Board to address is whether extra- 
schedular consideration under 38 C.F.R. § 3.321 is warranted.  
No specific factors warranting extraschedular consideration 
have been alleged.  The record does not show that the 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity, which would render impractical application 
of the regular schedular criteria.  Accordingly, the Board 
finds that referral of this claim for extraschedular 
consideration is not in order.


ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


